DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A typo (the word “the”) appears in the middle of the title. The following title is suggested: “Process and device to improve wintering of bees”.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  in claim 1, “being” should be inserted before “configured” in line 6; and, in claim 4, “to” should be inserted after “available” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
In claim 1, in the limitation, “side walls connected to the end walls and opposite sides” in line 5, it is unclear what “opposite sides” is referring to. In addition, it is unclear whether “a plurality of top bars” in line 7 recites the same plurality of top bars as in line 6. In addition, “a width parallel to the surfaces of at least one bee space and as much as a full horizontal extent of a face of a comb” in lines 11-12 is unclear as to whether surfaces of at least one bee space are being claimed (which raises a lack of antecedent basis issue), or the parallel surfaces in which the width is within a range of at least one bee space up to a full horizontal extent of a face of a comb. For examination purposes, the limitation will be treated as the latter. It is recommended that the limitation be replaced with “a width parallel to the surfaces, the width comprising between at least one bee space and a full horizontal extent of a face of a comb”. In addition, claim 1 recites the limitations "the comb faces" in line 14 and, “the distance” and “the faces” in line 15.  There is insufficient antecedent basis for these limitations in the claim. In addition, it is unclear whether “a comb” in line 15 recites the same comb as in line 12 or a separate, additional comb. In addition, it is unclear whether “a bypass channel” in line 16 recites the same bypass channel as in line 9 or a separate, additional bypass channel. Similarly, it is unclear whether “bypass channels” in line 18 recites two of the three bypass channels previously recites (lines 9 and 16-17) or all three.
Claim 2 recites the limitation "the total amount of honey and pollen" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is 
In claim 4, “a width parallel to the surfaces of at least one bee space and as much as a full horizontal extent of a face of a comb” in lines 4-5 is unclear as to whether surfaces of at least one bee space are being claimed (which raises a lack of antecedent basis issue), or the parallel surfaces in which the width is within a range of at least one bee space up to a full horizontal extent of a face of a comb. For examination purposes, the limitation will be treated as the latter. It is recommended that the limitation be replaced with “a width parallel to the surfaces, the width comprising between at least one bee space and a full horizontal extent of a face of a comb”. In addition, claim 4 recites the limitation "the comb faces" in line 7.  There is insufficient antecedent basis for this limitation in the claim. In addition, claim 4 is narrative in form and contains two sentences and, thus, is of improper form. 
In claim 5, it is unclear whether “their comb” recites the same comb as in claim 4 or separate, additional comb.
Claims 6-7 appears to recite the claimed bypass device including a top bar of a top-bar hive (claim 6) or top frame member of a comb support frame (claim 7). Note that these claims depend from claim 4 claiming “A bypass device”, rendering the scope of claims 6-7 unclear and misrepresentative of the invention in which the bypass device is separate from the hive. If a combination of the bypass device and hive is intended to be claimed, such a combination must be clearly claimed with an amendment to the claim language and claim dependency.

In claims 9-10 and 12-13, occurrences of the term “comb” within the body of the claims appears to be a positive recitation of the comb built by bees (para 034 of applicant’s specification), which is in conflict with the functional language of the comb(s) in the preamble of each claim. It is unclear whether applicant intends to positively recite this comb built by bees. Please note there is no disclosure of an artificial comb. Applicant either needs to functionally recite the comb within the body of the claims or positively recite the limitation as part of the claimed bypass device/structural element. For examination purposes, the comb will be treated as functionally recited.
In claim 9, it is unclear whether “an opening” in line 3 recites the same “passageway” as in line 2 or a separate, additional structure.

In claim 11, it is unclear whether “a honey comb” in line 1 recites the same “associated honey comb” as in claim 10 or a separate, additional honey comb. 
In claim 12, it is unclear whether “an opening” in line 3 recites the same “passageway” as in line 2 or a separate, additional structure.
In claim 13, it is unclear whether “an opening” in line 3 recites the same “passage” as in line 1 or a separate, additional structure. In addition, claim 13 recites the limitation "the distance" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected as depending upon a rejected claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 5, line 1, and claim 8, line 7, the limitations “support means” and “comb support means” have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “support…for bees to attach and build their comb from” and “comb support…to support a comb” without reciting sufficient structure to achieve the function. The specification discloses that the support/comb support means comprises ref. 102 which extend downward to support a comb and as a guide (para 034) and equivalents.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proctor (US 122279).
For claim 8, Proctor discloses a device (B; Fig. 3) for enabling bees to better survive winter in a hive (Figs. 1-2) containing a plurality of honey combs (within refs. B; Fig. 2), a plurality of which contain honey (note this is an intended use limitation in the preamble, and a plurality of honey combs are capable of being built with stored honey therein by bees on the lower portion of ref. f (Figs. 1-3), and thus, are capable of allowing bees to better survive winter in the hive), comprising: a. for each a top bar (top bar in Fig. 3) for a top-bar hive or a top frame member (top frame in Figs. 1-3) of a honey comb support frame, a bypass device (upper portion of ref. f) to enable bees to pass from one comb to another within a hive (via ref. e’; Figs. 2-3; pg. 1, col 2, ln 5-20); b. each bypass device comprising a support (upper portion of ref. f) integral with or for connecting to an upper portion of a comb support means (f) (Fig. 3 shows the upper portion of ref. f including ref. e’ is integral with ref. f; pg. 1, col 2, ln 5-20) which extend downward to support a comb (note this is an intended use limitation, and ref. f is intended to support a comb built by bees).
For claim 9, Proctor discloses a bypass device (f) for enabling bees to better survive winter in a hive containing a plurality of honey combs containing honey (note 
For claim 10, Proctor discloses a structural element (f) for use in a bee hive (Figs. 1-2) and defining a passage (e’; Fig. 3) communicating from one face of a comb to an opposed face (Fig. 2 shows ref. e’ extending along depth of ref. B and, thus, opening on either face of a comb built thereon by bees), the structural element being comprised of parallel, flat surfaces (see parallel flat surfaces forming ref. e’ in Fig. 3), the depth of which is approximately the thickness of an associated honey comb (Fig. 2 shows ref. e’ extending along depth of ref. B and, thus, being approximately equal to the thickness of a comb built thereon by bees).
For claim 12, Proctor discloses a bypass device (f) for enabling bees to better survive winter in a hive containing a plurality of combs containing honey (note this is an intended use limitation in the preamble, and a plurality of honey combs are capable of being built on ref. f in Figs. 1-3 and honey stored therein by bees, and thus, are capable of allowing bees to better survive winter in the hive), comprising a passageway (e’) formed of two parallel planar surfaces (see parallel planar surfaces forming ref. e’ in Fig. 3) defining an opening through or over a comb (Fig. 2 shows ref. e’ extending along depth of ref. B and, thus, defining an opening over a comb built on ref. f by bees).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (US 122279) in view of France (US 2681458) and Bell (US 2019/0069525).

Proctor is silent about the height being from one to two bee spaces, each of said parallel surfaces of the bypass channel is spaced from a like surface of a bypass channel of an adjacent top bar by from one to two bee spaces; and, d. providing combs containing honey and pollen below bypass channels associated with a plurality of top bars.
France teaches a process wherein the height (of refs. 6,7; at least ref. 7 appears to have top and bottom spaced parallel surfaces in Fig. 2, for example) is from one to two bee spaces (col 3, ln 1-6 describes openings 6,7 are only sufficiently large to permit bee passage therethrough, i.e., “a bee space”; col 4, ln 21-47), and each of said parallel surfaces of the bypass channel (top and bottom spaced parallel surfaces of ref. 7) is spaced from a like surface of a bypass channel of an adjacent top bar by from one to two bee spaces 12 (Figs. 7-10) in order to encourage worker bees to pass through to the other side instead of immediately filling and clogging with propolis (col 4, ln 21-col 5, ln 3; col 3, ln 1-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Proctor such that the height is from one to two bee spaces, and each of said parallel surfaces of the bypass channel is spaced from a like surface of a bypass channel of an adjacent top bar by from one to two bee spaces as taught by France in order to encourage worker 
Bell teaches a process for wintering bees comprising providing combs 72 containing honey (paras 0016, 0035, 0042, 0044 and 0048) and pollen (para 0043) below bypass channels 60,62 associated with a plurality of top bars 20b (Figs. 5-6) in order to allow the bees to move through the warmer passages along the top of the hive to reach their honey stores as necessary during the winter without freezing to death (para 0042) such that they may survive the winter by consuming honey and shivering or vibrating their wing muscles to generate heat (para 0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Proctor to include providing combs containing honey and pollen below bypass channels associated with a plurality of top bars as taught by Bell in order to allow the bees to move through the warmer passages along the top of the hive to reach their honey stores as necessary during the winter without freezing to death such that they may survive the winter by consuming honey and shivering or vibrating their wing muscles to generate heat.
For claim 2, Proctor as modified by France and Bell teaches (references to Bell) wherein the total amount of honey and pollen in the hive being sufficient to feed the bees during the winter (paras 0042 and 0044).
For claim 3, Proctor as modified by France and Bell teaches (references to Proctor) placing a cover over the top bars (D,E).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor (US 122279) in view of France (US 2681458).

Proctor is silent about the height being from one to two bee spaces, and the depth being approximately of from one to two bee spaces.
France teaches a bypass device wherein the height (of refs. 6,7; at least ref. 7 appears to have top and bottom spaced parallel surfaces in Fig. 2, for example) is from one to two bee spaces (col 3, ln 1-6 describes openings 6,7 are only sufficiently large to 
For claim 5, Proctor as modified by France teaches (references to Proctor) support means (lower tapered portion of ref. f; Figs. 2-3) for bees to attach and build their comb from (note this is an intended use limitation, and bees are capable of attaching and building their comb from the lower tapered portion of ref. f; Figs. 1-3; pg. 1, col 2, ln 5-20).
For claim 6, Proctor as modified by France teaches (references to Proctor) wherein the bypass device is secured to a top bar (top bar in Fig. 3) of a top-bar hive (Figs. 1-2).
For claim 7, Proctor as modified by France teaches (references to Proctor) wherein the bypass device is secured to a top frame member (top frame in Figs. 1-3) of a comb support frame (B).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Proctor (US 122279) in view of Bell (US 2019/0069525).

Proctor is silent about the composite structure comprising a honey comb.
Bell teaches a composite structure (Figs. 5-6) comprising a honey comb 72 and a structural element 20b, wherein the passage 60,62 is situated at an interface of a top-bar (top portion of ref. 20b) and the honey comb 72 where the comb is attached to the top bar (Figs. 5-6) in order to allow the bees to survive the winter by consuming honey stored in the honey comb and shivering or vibrating their wing muscles to generate heat (para 0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite structure of Proctor to include a honey comb as taught by Bell in order to allow the bees to survive the winter by consuming honey stored in the honey comb and shivering or vibrating their wing muscles to generate heat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (CN 107926765) teaches a bypass device in the top bar or top frame, the bypass device having openings defined by opposed parallel surfaces.
Zhang (CN 108012959) teaches a bypass device in the top bar or top frame. 

Kidder (US 28871) teaches a bypass device for use during the winter.
Hutchings (GB 166468) teaches a bypass device in the bottom portion of the comb, the bypass device having openings defined by opposed parallel surfaces.
Oh (KR 20170009523) and Byrne et al. (US 3885260) each teaches an opening defined by opposed parallel surfaces.
Williams (US 593712), Wisniewski (US 2162413), Vikla (US 1896925), Cottam (US 1492933), Hines (US 507070), Stickler (AT 368352) and Jang (WO 0205632) each teaches a queen excluder with an opening defined by opposed parallel surfaces that can be used as a bypass device.
Brown (US 4455699) teaches a hive including worker bees and a queen, and hanging frames designed to leave a bee space all around.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643